Citation Nr: 0201475	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  00-22 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Whether there was clear and unmistakable error in a June 1986 
RO decision denying service connection for bilateral 
defective hearing.

Whether the 40 percent disability evaluation assigned for 
bilateral hearing loss was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This appeal arose from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, finding that there was no clear and 
unmistakable error in a June 1986 rating decision, which 
denied service connection for bilateral defective hearing, 
and which granted service connection for left ear hearing 
loss and assigned a non-compensable disability evaluation.  
During the pendency of this appeal, in a May 2001 rating 
decision, service connection was also granted for right ear 
hearing loss and a 40 percent disability evaluation for 
bilateral hearing loss was assigned.


FINDINGS OF FACT

1.  The unappealed June 2, 1986 RO decision denying service 
connection for bilateral defective hearing was not 
undebatably erroneous.

2.  The veteran's bilateral hearing loss since February 1999 
has been manifested by auditory acuity level VIII in the 
right ear and auditory acuity level IX in the left ear.


CONCLUSIONS OF LAW

1.  The June 1986 RO decision denying service connection for 
bilateral defective hearing was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2001).

2.  The assignment of a 50 percent disability evaluation for 
bilateral hearing loss is proper.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, Code 6100 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board of Veterans' Appeals (Board) notes at the outset 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

The veteran is seeking an increased evaluation for bilateral 
hearing loss.  After examining the record, the Board is 
satisfied that all relevant facts pertaining to the veteran's 
claim have been properly developed.  The Board finds that the 
RO has obtained, or made reasonable efforts to obtain, all 
records which might be relevant to the veteran's claim.  The 
Board notes that no further assistance to the veteran in 
acquiring evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of an 
increased evaluation for bilateral hearing loss as the RO has 
complied with the notice provisions of the VCAA and its 
implementing regulations.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for an increased evaluation for bilateral hearing loss in the 
statement of the case issued during this appeal.
In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of an increased 
evaluation for bilateral hearing loss.  The Board finds that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. Chapter 51.  There 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

As for the veteran's claim of clear and unmistakable error, 
although the RO did not readjudicate this case after the VCAA 
enactment, it is the determination of the Board that there is 
no resultant prejudice to the veteran inasmuch as the issue 
before the Board involves a prior rating action and such a 
claim must be adjudicated based upon the facts and evidence 
before the RO at the time of the rating action in question.  
Generally see Livesay v. Principi, 15 Vet. App. 165 (2001) 
(per curiam) (en banc).  Moreover, the notice provisions of 
the VCAA have been met inasmuch as the veteran and his 
representative have been informed by the Statement of the 
Case of the governing law and regulations in this case, and 
there are no apparent gaps in the available pertinent 
evidence which could be filled by further development.

I.  Clear and Unmistakable Error Claim

The veteran has raised the issue of whether there was clear 
and unmistakable error in a rating decision of June 2, 1986, 
which denied service connection for bilateral defective 
hearing.  It has been contended that the unappealed June 2, 
1986, rating decision which denied service connection for 
bilateral defective hearing was clearly and unmistakably 
erroneous.  The record shows that the June 6, 1986, notice of 
denial sent by VA to the veteran included notice of the right 
of appeal.  As the veteran was properly notified of this 
decision, including his appellate rights, the rating decision 
is final and binding in the absence of clear and unmistakable 
error.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105.
Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).

The Board must address the veteran's claim of clear and 
unmistakable error by evaluating the evidence of record at 
the time of the rating action in question.  The service 
medical records available at that time showed that, when the 
veteran was examined in January 1943 for entry into service, 
his hearing in each ear was 20/20.

At the time of an October 1945 discharge examination the 
veteran reported having experienced no significant diseases, 
wounds or injuries.  On examination the findings included 
chronic catarrhal otitis media and defective hearing, left 
ear.  Hearing was tested by whispered voice and was found to 
be 15/15, bilaterally.

Statements dated in October 1965, January 1970 and May 1986 
were received from G.E.S., Jr., M.D.  These were to the 
combined effect that he began treating the veteran in January 
1962 for impaired hearing and that it was concluded that the 
veteran seemed to have a sensorineural impairment in both 
ears with a Stapes fixation in the right ear.  It was noted 
that X-ray studies had shown a spongiotic process in the 
cochlear capsules.  In a statement dated in January 1971, 
C.M., M.D., indicated that he saw the veteran on consultation 
for hearing impairment of many years duration.  Following 
examination, it was concluded that the veteran was suffering 
from deafness caused by otosclerosis which affected his nerve 
and center of hearing.

A VA examination of the veteran was conducted in May 1986.  
The diagnoses following audiometric testing were moderate to 
severe mixed hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.

The rating decision of June 2, 1986, denied service 
connection for bilateral defective hearing.  That decision, 
after noting that the service medical records were negative 
for defective hearing and the release from active duty 
examination was normal, indicated that there had been no 
continuity of symptoms and treatment for any defective 
hearing until 1962, approximately 17 years after service.  It 
was concluded that, in the absence of defective hearing in 
service and the absence of continuity of symptoms and 
treatment from service, service connection for bilateral 
defective hearing was not established.

The finding in the June 2, 1986, rating decision that the 
service medical records were negative for defective hearing 
was in error as it was reported in the separation examination 
that there was left ear defective hearing.  The Board 
concludes that the RO factual finding made in June 1986, that 
the service medical records were negative for defective 
hearing, was incorrect.  However, this erroneous factual 
finding was not clear and unmistakably error, as there was 
definite medical evidence of record at the time that 
supported the RO decision in question.  Specifically, while 
the RO failed to note an impression of hearing loss in the 
left ear at the time of the separation examination, the only 
indication of a hearing test performed at that time was a 
whispered voice hearing test, which was reported as 15/15 or 
normal.

It has been argued that the evidence of record that resulted 
in an award of benefits in 2000 was the same evidence of 
record used to deny the veteran's claim in 1986.  However, as 
noted above, while there was evidence in support of the 
veteran's claim, there was also evidence in support of the 
June 1986 decision that denied the claim, as the veteran's 
hearing was found to be 15/15 when he was examined in October 
1945.  The veteran's argument is a mere dispute with how the 
RO weighed that evidence in June 1986; it does not meet the 
standard of clear and unmistakable error in the failure to 
grant service connection for bilateral defective hearing.

There is nothing in the evidence on file at the time of the 
June 1986 which would compel a conclusion, to which 
reasonable minds could not differ, that the veteran's 
bilateral hearing defect was incurred in active service.  The 
record does not demonstrate undebatable error of fact or law 
in the June 1986 RO decision, the correction of which would 
mandate a grant of service connection for a bilateral hearing 
defect. 

For there to be clear and unmistakable error, under Fugo, the 
error, of fact or law, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  In essence, to find clear and 
unmistakable error requires the Board to find that, absent 
the error, the RO would have been compelled to find that the 
onset of a bilateral hearing defect occurred in service.  As 
the report of the separation examination includes normal 
hearing test results for both ears, it is certainly not 
undebatable that the RO would have concluded that the veteran 
had left ear hearing loss at the time of his separation from 
service but for the error in not considering the impression 
of left ear hearing loss at that time.  Accordingly, the 
Board finds that the June 2, 1986 RO decision was not clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 5107, 7105; 38 
C.F.R. § 3.105(a).

II.  Propriety of the 40 percent rating for bilateral hearing 
loss

The veteran is seeking an increased evaluation for bilateral 
hearing loss.  In accordance with 38 C.F.R. §§ 4.1, 4.2, 
4.41, and 4.42 (2001) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the Board has reviewed the veteran's service 
medical records as well as all other evidence of record for a 
history of the veteran's service-connected bilateral hearing 
loss.  The Board has identified nothing in this historical 
record which suggests that the current evidence of record is 
not adequate to fairly determine the rating to be assigned 
for this disability.

Factual Background

The veteran testified at a November 1999 hearing that, for 
over a period of fifty years following service, he had been 
employed as a milkman, in a sales department, and as a 
fireman.

An audiological evaluation was conducted by VA in November 
1999.  Puretone thresholds, in decibels, were as follows:




HERTZ





1000
2000
3000
4000
AVE.
RIGHT

70
80
90
105
86
LEFT

55
75
75
75
70

The average pure tone threshold from 1000 to 4000 Hertz was 
86 in the right ear and 70 in the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 40 percent in the left ear.  The 
assessment was that the results indicated a severe hearing 
loss on the right and moderate to severe hearing loss on the 
left.

A private physician, in July and November 2000 reports, 
related that the veteran's speech discrimination ability was 
84 percent in the right ear and 40 percent in the left ear.  
In the latter report it was indicated that a March 2000 
audiogram found speech reception thresholds of 70 decibels in 
each ear.

Another audiological evaluation was conducted by VA in 
February 2001.  Puretone thresholds, in decibels, were as 
follows:




HERTZ





1000
2000
3000
4000
AVE.
RIGHT

80
80
95
100
89
LEFT

60
75
75
75
71

The average pure tone threshold from 1000 to 4000 Hertz was 
89 in the right ear and 71 in the left ear.  Speech 
audiometry revealed speech recognition ability of 64 percent 
in the right ear and of 60 percent in the left ear.  The 
diagnoses were severe sensorineural hearing loss on the right 
and moderate sensorineural hearing loss on the left.

Service connection for a left ear hearing loss was granted in 
April 2000, effective from February 8, 1999, with a 
noncompensable evaluation assigned since then.  As noted 
above, service connection for a hearing loss in the right ear 
was granted in a May 2001 rating decision.  The grant of 
service connection was made effective on February 8, 1999, 
and a 40 percent disability evaluation was assigned for the 
veteran's bilateral hearing loss.

Analysis

The veteran is seeking an increased disability evaluation for 
the period beginning February 8, 1999, the date that the 
grant of service connection for bilateral hearing loss became 
effective.  The Court in Fenderson v. West, 12 Vet. App. 119 
(1999), concluded that the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), "Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance", is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found- a practice known as "staged" 
ratings.

The veteran's bilateral hearing loss is currently rated as 40 
percent disabling under  38 C.F.R. § 4.87, Diagnostic Code 
6100.  Impaired hearing will be considered a disability only 
after threshold requirements are met.  See 38 C.F.R. § 3.385 
(2001).  Once disability is established, levels of hearing 
loss are determined by considering the average puretone 
decibel loss and speech discrimination percentage scores.  
38 C.F.R. § 4.87, Table VI.  Puretone threshold average as 
used in Table VI is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used in all cases to determine the Roman numeral 
designation for hearing impairment in Table VI.

Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.87, Table VII.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

There are two certified VA audiological examination reports 
as well as information from a private physician that include 
information to properly evaluate the veteran's bilateral 
hearing loss.  The November 1999 audiometric test results 
(the average decibel thresholds at the four frequencies and 
speech discrimination scores for both ears) correlate to 
auditory acuity numeric designation IV in the right ear and 
auditory acuity numeric designation IX in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to a 30 percent rating.  See 38 C.F.R. 
§ 4.85, Table VII, Code 6100.  However, since the pure tone 
thresholds for the 10000 to 4000 range of Hertz are 55 or 
greater, application of Table V1A correlates to auditory 
acuity numeric designation VI in the right ear and auditory 
acuity numeric designation V111 in the left ear, which 
supports a 40 percent rating.  See 38 C.F.R. § 4.86(a). 

The February 2001 audiometric test results correlate to 
auditory acuity numeric designation VIII in the right ear and 
auditory acuity numeric designation VII in the left ear.  
These numeric designations in combination also correspond to 
a 40 percent rating.  The 2000 private audiological 
evaluation appears to reveal findings which correlate to 
auditory acuity numeric designation III in the right ear and 
auditory acuity numeric designation IX in the left ear.  
These numeric designations in combination correspond to a 20 
percent rating.

The Board has considered the veteran's argument that his 
hearing impairment is more severe than currently evaluated.  
The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered and, such application 
shows that the current 40 percent rating is proper.  Since 
the audiometric test results do not include findings of pure 
tone thresholds of 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b), which 
results in a higher rating in those situations, is not for 
application.  
However, the Board notes that the range of numeric 
designations over a period of only 15 months was from III to 
VIII on the right and from IV to IX on the left.  If the 
results reflecting the greatest degree of hearing loss for 
each ear during this period of time are considered, they 
would correlate to auditory acuity numeric designation VIII 
in the right ear and auditory acuity numeric designation IX 
in the left ear.  These numeric designations  correspond to a 
50 percent rating.  In view of the foregoing, and with 
consideration of 38 C.F.R. § 4.7, the Board finds that the 
assignment of a 50 percent disability evaluation is proper.

The Board has considered 38 C.F.R. § 3.321(b) (2001), which 
provides that, to accord justice to the exceptional case 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

The Board notes that the veteran has testified that over a 
period of fifty years following service he had been employed 
as a milkman, in a sales department for many years and as a 
fireman for many years.  In this case, the Board finds the 
evidence in its entirety does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of regular schedular standards.










ORDER

There was no clear and unmistakable error in the June 1986 RO 
decision, which denied service connection for bilateral 
defective hearing.  The appeal on this issue is denied.

A 50 percent disability evaluation for bilateral hearing loss 
is proper.  The appeal on this issue is allowed, subject to 
the law and regulations governing the payment of monetary 
benefits



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

